  Case: 4:20-cv-00915-SO Doc #: 3 Filed: 06/26/20 1 of 3. PageID #: 18




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION




DONALD SMITH,                                   )       Case No.: 4:20 CV 915
                                                )
        Petitioner                              )       JUDGE SOLOMON OLIVER, JR.
                                                )
        v.                                      )
                                                )
WARDEN MARK WILLIAMS,                           )
                                                )       MEMORANDUM OPINION
        Respondent                              )       AND ORDER


                                        I. INTRODUCTION

        This matter is before the court on the Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 filed by pro se Petitioner Donald Smith. (ECF No. 1). For the reasons that follow,

this action is dismissed.

                                        II. BACKGROUND

        When this action was filed, Petitioner neither paid the required filing fee nor filed an

application to proceed with this matter without the payment of the fee. Magistrate Judge Jonathan

Greenberg ordered Petitioner to either pay the filing fee of $5.00, or complete and file the application

to proceed in forma pauperis attached to the order, within thirty days. (Deficiency Order, ECF No.

2). The Deficiency Order warned Petitioner that failure to comply may result in dismissal of this

action without further notice. (Id.).
  Case: 4:20-cv-00915-SO Doc #: 3 Filed: 06/26/20 2 of 3. PageID #: 19




       The Deficiency Order was issued and mailed to Petitioner at his address of record on May 11,

2020, and the mailing has not been returned to the court as undeliverable. More than thirty days

have passed, and Petitioner has neither responded to the Deficiency Order nor sought an extension

of time to do so.

                                         III. DISCUSSION

       Federal law authorizes the court to permit a petitioner to proceed with a civil action without

payment of the required filing fee upon a showing that he is unable to pay the fee. See 28 U.S.C. §

1915(a). When a prisoner fails to pay the required fee or apply to proceed in forma pauperis, the

court must notify the prisoner and grant him thirty days to correct the deficiency. See McGore v.

Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997). When a petitioner fails to comply with the

deficiency order, the district court must “‘presume that the prisoner is not a pauper,’ assess the full

filing fee, and dismiss the case for want of prosecution.” Gravitt v. Tyszkiewicz, 14 F. App’x 348,

349 (6th Cir. 2001) (affirming dismissal of petition for a writ of habeas corpus for want of

prosecution where petitioner failed to comply with the district court’s deficiency order) (quoting

McGore, 114 F.3d at 605); see also Erby v. Kula, 113 F. App’x 74, 76 (6th Cir. 2004) (affirming

district court’s dismissal of a prisoner’s § 1983 action for want of prosecution for failing to comply

with a deficiency order that clearly identified the documentation required and expressly warned that

failure to comply may result in dismissal) (citing McGore, 114 F.3d at 605) (further citation

omitted).

       In this case, the Deficiency Order contained specific instructions and attached a copy of the

application to proceed in forma pauperis for Petitioner to complete if he was unable to pay the

required filing fee. While pro se pleadings are held to less stringent standards than pleadings drafted


                                                  -2-
  Case: 4:20-cv-00915-SO Doc #: 3 Filed: 06/26/20 3 of 3. PageID #: 20




by lawyers, pro se litigants are not entitled to leniency with respect to compliance with readily

comprehended court orders and deadlines. See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991).

       Here, Petitioner failed to comply with the Deficiency Order or to seek an extension of time

to do so within the thirty-day period ordered by the Magistrate Judge. The Deficiency Order warned

Petitioner that “[f]ailure to comply with this Order may result in dismissal of this action without

further notice.” Accordingly, this action is dismissed without prejudice for want of prosecution.

McGore, 114 F.3d at 605.

                                      IV. CONCLUSION

       For the foregoing reasons, this case is dismissed without prejudice. The court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be good faith.

       IT IS SO ORDERED.

                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


June 26, 2020




                                                -3-
